Citation Nr: 1738634	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than December 6, 2011, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD), with major depression and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from July 1974 to August 1977 and from January 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 100 percent, rating for PTSD with major depression and alcohol dependence, effective from January 23, 2012.  

By June 2013 rating decision, the RO found clear and unmistakable error in the August 2012 RO rating decision, and assigned an effective date of December 6, 2011 for the grant of a 100 percent disability rating for PTSD with major depression and alcohol dependence.  The Veteran continued his appeal for an even earlier effective date for the grant of a 100 percent disability rating for his PTSD. 

In April 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1. By July 2010 rating decision, the RO granted service connection for PTSD with major depression, and assigned a 30 percent rating, effective March 20, 2002, the date of receipt of the Veteran's claim for service connection.  

2. By March 2011 rating decision, the RO granted a temporary total rating (TTR) of 100 percent for PTSD, effective December 5, 2010, based on a hospitalization of the Veteran for over 21 days; thereafter, a 30 percent rating was restored for PTSD, effective February 1, 2011.

3. By August 2012 rating decision, the RO granted an increased, 100 percent, rating for PTSD with major depression and alcohol dependence, effective from January 23, 2012; however, a June 2013 rating decision granted an earlier effective date of December 6, 2011, for the 100 percent rating for PTSD.  

4. Prior to December 6, 2011, the Veteran had submitted a letter dated July 8, 2010, from a Vet Center social worker regarding the severity of his PTSD. 

5. Effective July 8, 2010, based on the letter from a Vet Center social worker, it was factually ascertainable that an increase in severity of the Veteran's PTSD occurred, as the competent medical evidence of record showed that his PTSD symptoms approximated the criteria for a 100 percent rating.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 8, 2010, for the assignment of a 100 percent disability rating for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted an increased rating for PTSD and assigned an effective date for that award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) issued in July 2013 provided notice on the "downstream" issues of entitlement an earlier effective date, and the Veteran and his representative were provided an opportunity to submit additional evidence and argument.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the Veteran nor his representative has alleged that notice in this matter was less than adequate.

As for VA's duty to assist, all evidence relevant to the Veteran's claim has been secured.  Importantly, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Neither the Veteran nor his representative has identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Factual Background

Received from the Veteran in March 2002 was an informal claim for service connection.  

On a VA examination in February 2010, it was noted that the Veteran had worked full time at Frontier Airlines from 2001 through 2003, and that in 2003, he cut back to part time, primarily due to PTSD with agitation.  Since then, he had been working approximately 16 hours per week.  

On a VA examination in May 2010, the Veteran reported that approximately 2003 to 2004, he started working at Frontier Airlines, and worked there full time for a few years and then in 2004 to 2005, he began experiencing difficulty with absenteeism and wanting to change his hours, and started working part time.  He reported becoming more irritable, feeling the need to be more isolative, and having tensions with others on the job.  He was currently working approximately 16 hours per week, but frequently traded hours as it was sometimes difficult to get into work.  

VA treatment records further showed that in June 2010, it was noted that the Veteran was working less hours and only one day that week.  

By July 2010 rating decision, the RO granted service connection for PTSD with major depression, and assigned a 30 percent rating, effective March 20, 2002, the date of receipt of the Veteran's claim for service connection.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In a July 8, 2010 Vet Center letter (which was not received until July 2011 and therefore was not considered in the July 2010 rating decision), it was noted that the Veteran was employed part time, and had been in treatment at the Denver Vet Center since March 2005 for PTSD and secondary major depression.  He attended both individual and group psychotherapy and took psychotropic medications for his PTSD and depression.  It was noted that the Veteran had been compliant with treatment, however, he continued to have serious intrusive, avoidant, and hyperarousal symptoms that interfered with his social and occupational functioning.  It was also noted that he slept 2 hours at night, with naps during the day in his garage or basement where he felt safe.  When triggered by events in the media, especially anything related to war or death of any kind, he had nightmares related to his traumatic experiences in the military.  He was constantly bombarded with intrusive memories during waking hours, resulting in a panic attack, and it was noted that his panic attacks occurred several times a week and interfered with his ability to concentrate and accomplish tasks at work.  He was constantly on guard, was easily startled, and constantly struggled with rage and impulses to strike others when provoked over minor perceived slights by others.  It was noted that although he was not actively suicidal, he did have strong feelings of hopelessness and helplessness.  His isolative behavior had increased such that he had very little contact with others.  In conclusion, the Vet Center social worker, in consultation with a VA Medical Center (VAMC) psychiatrist, opined that the Veteran was not employable even in a loosely supervised environment with little or no contact with the public due to the severity and chronic nature of his PTSD.  A global assessment of functioning (GAF) score of 44 was noted.

In December 2010, the Veteran filed an informal claim for a temporary total rating based upon a period of hospitalization.  

Shortly thereafter, the RO received the report of the Veteran's hospitalization in a VAMC from December 2010 to January 2011.  

By March 2011 rating decision, the RO granted a temporary total rating under 38 C.F.R. § 4.29 for the period of hospitalization, effective December 5, 2010.  The RO restored the 30 percent rating, effective from February 1, 2011.

Received from the Veteran on December 6, 2011, was a claim for an increased rating for PTSD and depression secondary to PTSD.  

By August 2012 rating decision, the RO granted an increased, 100 percent, rating for PTSD with major depression and alcohol dependence, effective from January 23, 2012.  

By June 2013 rating decision, the RO granted an earlier effective date of December 6, 2011, for the 100 percent rating assigned for PTSD with major depression and alcohol dependence.  The Veteran appealed the effective date of December 6, 2011 and this is the rating decision that is the subject of this appeal.

III. Analysis

The effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown, and finality of prior decisions.  See U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Basically, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, supra. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action from a claimant, indicating an intent to apply for one or more benefits under laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Where a claim is granted based on new and material evidence received within an appeal period or prior to an appellate decision, the effective date shall be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q).

The Veteran contends he should be entitled to an earlier effective date, back to 2002, for the assignment of the 100 percent disability rating for his PTSD.  

When the evidence of record is considered under the laws and regulations as set forth above, the Board finds that an effective date of July 8, 2010, is warranted for the grant of the 100 percent disability evaluation for PTSD.  In this regard, the record shows that the RO first received the July 2010 Vet Center report on July 26, 2011.  However, the Vet Center report may be considered as new and material evidence submitted within the appeal of the July 2010 rating decision under 38 C.F.R. § 3.156(b) based on the date of the report itself, i.e., July 8, 2010, rather than the date it was received by the RO from the Board.  38 C.F.R. § 3.156(b).  After 1992, documents and items of evidence generated by VA are considered constructively before VA adjudicators when they render decisions on claims to which that evidence relates.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, in concluding that the July 2010 Vet Center report constituted new and material evidence submitted within the appeal of the July 2010 rating decision under 38 C.F.R. § 3.156(b), the Board must next determine whether it was factually ascertainable that as of July 8, 2010, an increase in the severity of the service-connected PTSD was shown in order to warrant the assignment of a 100 percent disability rating.  38 C.F.R. § 3.400(o)(2).  As noted above, a 100 percent rating is for consideration where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  In the July 2010 VA Vet Center letter, it was noted that the Veteran was employed part time, but that he continued to have serious intrusive, avoidant, and hyperarousal symptoms that interfered with his social and occupational functioning.  The Vet Center social worker, in consultation with a VAMC psychiatrist, opined that the Veteran was not employable even in a loosely supervised environment with little or no contact with the public due to the severity and chronic nature of his PTSD.  Therefore, the Board concludes, resolving any doubt in favor of the Veteran, it was factually ascertainable based on the July 2010 Vet Center report (considered with prior VA treatment records and examinations) that the Veteran's PTSD met the criteria for 100 percent disabling effective July 8, 2010.  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also VAOGCPREC 12-98.

Accordingly, Board will assign July 8, 2010 as the proper effective date for the increased disability rating of 100 percent for service-connected PTSD with depression and alcohol dependence. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.156(b), 3.400(o)(2), (q). 


ORDER

An effective date of July 8, 2010, for the grant of a 100 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


